Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicate where omissions have been made.

Exhibit 10.3

[grlwcrp0mpvz000001.jpg]

Amended and Restated Factory Lease

This Amended and Restated Factory Lease (“Amended Lease” or “Lease”) is entered
into effective as of January 1, 2017 (the “Amendment Effective Date”) by and
between Tesla, Inc., a Delaware corporation located at 3500 Deer Creek Road,
Palo Alto, California 94304 (“Tesla”), on the one hand, and Panasonic Energy of
North America, a division of Panasonic Corporation of North America (“Tenant”),
on the other hand, with reference to the General Terms and Conditions dated
October 1, 2014 (as amended, the “General Terms”) and the Gigafactory Battery
Cell Pricing Agreement dated January 1, 2014 (as amended, “Pricing Agreement”),
each by and between Tesla, Panasonic Corporation (“Panasonic”) and Tenant.  Upon
signature by all Parties, this Amended Lease shall supersede and replace in
entirety the Factory Lease dated December 1, 2015 by and between the Parties
(the “2015 Lease”) as of the Amendment Effective Date; provided, however, that
any provisions related to termination of the 2015 Lease shall not apply in
connection with such termination.  For avoidance of doubt, claims arising under
the 2015 Lease shall continue to be governed by, and subject to, the 2015
Lease.  Terms used herein with initial capitalization have the meanings given
where used, or in Section 13.19 hereof, in the General Terms, or in the Pricing
Agreement.

Basic Information

Factory:

The manufacturing facility owned by Tesla in Storey County, Nevada, as depicted
in Appendix A-1, located at Electric Ave, Sparks, NV 89434.

Land:

The real property on which the Factory is located, as described in Appendix A-1.

Premises:

The portion of the Factory leased to Tenant hereunder, as more specifically set
forth in Appendix A-2.

Commencement Date:

January 1, 2017 [***].

Production Date:

The date that Tenant begins to produce Goods in the Premises for the Purpose.

Expiration Date:

As set forth in Section 11.1 below.  

[***]:

[***]

Purpose:

The manufacture, supply, and support of lithium-ion battery cells.

 

The Parties have executed this Amended Lease by persons duly authorized below:

 

--------------------------------------------------------------------------------

 

 

Tesla, Inc.

 

Panasonic Energy of North America,

a division of Panasonic Corporation of

North America

By:

 

/s/ Yoshihiko Yamada                      

 

By:

 

/s/ Allan Swan                                  

Printed:

 

Yoshihiko Yamada                           

 

Printed:

 

Allan Swan                                       

Title:

 

VP, Gigafactory                               

 

Title:

 

President                                           

Date:

 

3/25/2019                                         

 

Date:

 

3/26/2019                                          

 

 

 

Factory Lease

 

Page 2 of 21

 

--------------------------------------------------------------------------------

 

Whereas, Tesla, Panasonic and Tenant have entered into the General Terms, the
Pricing Agreement, and certain other agreements with respect to the Purpose
(collectively, the “Commercial Agreements”), which Commercial Agreements
contemplate that Panasonic and/or its Affiliates, including without limitation
Tenant, will perform the Purpose; and

Whereas, Tesla has purchased the Land, is currently operating and constructing a
manufacturing facility on the Land, and intends to provide to Tenant sufficient
space and utilities at such facility for the Purpose;

Now, therefore, the Parties agree as follows:

1.

Lease Rights and Obligations.

1.1

Grant of Lease.  

 

(a)

Tesla leases to Tenant, and Tenant takes from Tesla, the Premises, to have and
to hold for the Lease Term, subject to any superior liens or encumbrances and
subject to the terms of this Lease and reserving and excepting to Tesla the roof
and provided that this Lease confers no rights either with regard to the
subsurface of the Land below the ground level of the building or with regard to
airspace above the roof of the Factory. Tenant’s rights under this Lease include
an exclusive right to use the Premises and a non-exclusive right to use all
parking and other areas and all easements and rights benefiting the Premises.
Tenant and its employees and business invitees shall be entitled to the
non-exclusive use of the Common Areas during the Lease Term, in common with
Tesla and with other persons authorized by Tesla from time to time to use the
Common Areas. Tesla shall tender possession of the Premises to Tenant in its
“as-is” condition as of the Commencement Date, without limiting any
mutually-agreed punch lists with respect to the Premises, and, as a Tesla
Responsibility, cause the Premises, the portions of the Factory pertinent to the
Premises (including, without limitation, the Common Areas)  and the
corresponding exterior portions of the Factory (including the parking areas and
the driveways, alleys, landscape and grounds surrounding such portions of the
Factory) to be in compliance with all applicable Laws as of the Production Date
and during the Lease Term (except to the extent of Tenant’s obligations with
respect to the Premises).

 

(b)

The Parties shall discuss in good faith the general configuration of the
Premises [***] within the Factory as required for Tenant to accomplish the
Purpose.  Prior to [***]: (i) Tenant may access the Premises for (A) planning,
measurement, construction and installation of improvements, fixtures, and
customizations to the Premises including Factory Systems (collectively, the
“Tenant Improvements”) which are approved in writing by Tesla from time to time
and required for Tenant to accomplish the Purpose, such approval to not
unreasonably be withheld, delayed or conditioned, and (B) delivery,
installation, and preparation of inventory and equipment as required for Tenant
to accomplish the Purpose; and (ii) (A) Tesla will provide reasonable, temporary
restroom facilities for Tenant’s agents, contractors and employees; and (B)
Tesla will provide without charge reasonable space for temporary parking
facilities for Tenant’s contractors and/or subcontractors for planning,
measurement, construction and installation of Tenant Improvements and/or
Tenant’s Property to the Premises, on the Land and/or within the
Factory.  Tenant may, subject to Tesla’s reasonable safety instructions and
policies, also access the Premises at no cost and expense to Tenant prior to
[***] ( from time to time upon Tesla’s prior consent (which shall not be
unreasonably withheld, delayed or conditioned) for the purpose of planning,
measurement and other necessary preparation for Tenant Improvements and/or other
Tenant’s Property.  Tenant shall complete and maintain all Tenant Improvements
in a professional and workmanlike manner with reasonable quality materials.  On
or after [***], Tenant may access the Premises for manufacturing and support
activities related to the Purpose.  

 

(c)

Tenant acknowledges that this Lease and all rights granted hereunder are subject
to any and all restrictions generally applicable to the Factory and/or the Land,
including the CCR Rules.  

 

(d)

Notwithstanding anything to the contrary, Tesla shall not, during the Lease
Term, lease the Premises to Tesla’s Affiliates or any other third party without
Tenant’s prior written consent.

 

(e)

During the Lease Term, Tenant shall: (i) maintain a valid business license in
the State of Nevada and all Permits required by the county, city, and/or town in
which the Factory is located; and (ii) maintain the Premises as its primary
place of business for the Purpose.

 

Factory Lease

 

Page 3 of 21

 

--------------------------------------------------------------------------------

 

1.2Use.  During the Lease Term, Tenant shall: (a) use and occupy the Premises
solely for the Purpose and for no other purpose whatsoever, unless otherwise
agreed in writing by Tesla; (b) not use the Premises in any manner that is
disreputable, creates extraordinary fire or other hazards (with reference to the
Purpose), or that is beyond the scope of what is necessary for the Purpose and
that results in an increase in the cost of insurance on the Factory; and
(c) subject to Section 9.2, cause the Premises to comply with all applicable
Laws (for avoidance of doubt, this obligation does not extend to areas of the
Land or Factory outside the Premises, except to the extent such areas are or
become under Tenant’s control).  Tenant will have access to the Premises 24
hours per day, 7 days per week.  The Parties shall discuss in good faith and
sign a mutually-agreed matrix to describe each Party’s responsibility during the
Lease Term for certain operational activities and/or maintenance in or around
the Premises and/or Factory (hereinafter referred to as the “Responsibilities
Matrix”).

1.3

Utilities.  

 

(a)

Factory Utilities.  Subject to Tenant providing to Tesla a reasonably complete
mutually agreed upon [***]according to Appendix B, Tesla shall, as a Tesla
Responsibility, design, procure, install, configure, maintain in good working
order, and furnish the utilities and services to the Premises identified in
Appendix B as a Tesla Responsibility (including installation, hook-up, delivery,
and repair) (collectively, the “Factory Utilities”).  Tesla may monitor Tenant’s
use of the Factory Utilities, and Tenant shall [***] pursuant to [***] of the
General Terms, which is hereby incorporated by reference into, and forms an
integral part of, this Lease provided that such provision shall be deemed
amended and modified mutatis mutandi solely for purposes of applicability to
this Lease.  The Parties shall discuss Tenant’s use of the Factory Utilities in
good faith as requested by Tesla, and the Parties shall discuss in good faith
any requests by Tenant that Tesla assume responsibility for additional utilities
and services to the Premises.

 

(b)

Tenant Utilities.  Tenant shall, at its expense, install, configure, maintain,
and/or procure the utilities and services to be solely used by Tenant and
required for Tenant to accomplish the Purpose as reasonably determined by Tenant
and as identified in Appendix B as a Tenant Responsibility (collectively,
“Tenant Utilities”).  As of the date of this Agreement, the Tenant Utilities
shall be the utilities and services set forth in Appendix B as the Tenant
Utilities.  Tesla will use Commercially Reasonable Efforts not to interfere with
Tenant’s use of Tenant Utilities. Tesla shall not be responsible for providing
any Tenant Utilities to Tenant.  Tesla shall not be liable to Tenant for any
interruption or failure of service of any Tenant Utilities to the Premises from
any cause whatsoever, except to the extent of Tesla’s gross negligence, willful
misconduct, or failure to fulfill its commercially reasonable maintenance
obligations for the Tenant Utilities Tesla has undertaken to maintain as
identified in Appendix B, nor shall such interruption or failure constitute a
constructive eviction or [***] or affect the obligations of Tenant under this
Lease or the General Terms in any other way whatsoever.  If Tesla and/or any of
its other tenants at the Factory desire to use any portion of the Tenant
Utilities, the Parties shall discuss in good faith the terms and conditions of
the use, including but not limited to Tenant’s charges for such use.

1.4

Maintenance and Repairs.

 

(a)

Tesla Responsibilities.  During the Lease Term and as a Tesla Responsibility at
no cost and expense to Tenant, Tesla will maintain, repair and, as necessary,
replace: (i) the structure of the Factory (including the structural elements of
the roof, the roof membrane, the slab, the foundation, structural elements of
the Factory (e.g. column, beam), and exterior walls of the Factory); and
(ii) all portions of the Premises and/or Factory not required to be maintained
by Tenant under this Lease including the exterior portions of the Premises (e.g.
the parking areas and the driveways, alleys, landscape and grounds surrounding
the Factory), the Common Areas, those items that are identified as a Tesla
Responsibility in the annexed Appendix B, and as otherwise agreed in writing by
the Parties.  The Tesla Responsibilities include, without limitation, items
identified in Appendix B as a Tesla Responsibility, utility lines serving the
Premises inside the Premises; floor coverings; lighting; wiring; all locks and
closing devices; plate glass, all window sash, casement or frames, window cases,
window frames, security grilles or similar enclosures; doors and door frames;
(which may include fire alarms, sprinkler systems for fire, fire proof doors;
general air conditioning systems); and all items of repair, maintenance and
improvement or reconstruction as may at any time or from time to time be
required with respect to the Premises by any governmental agency having
jurisdiction.  [***]. Tesla will use Commercially Reasonable Efforts to (i)
respond to Tenant’s request for maintenance and repairs based on Tenant’s
expressed priorities; (ii) keep Tenant informed of progress and completion of
Tenant’s requested maintenance and repairs; and (ii) coordinate with Tenant so
as to not interfere with Tenant’s use of the Premises during any such
maintenance and repairs.

 

Factory Lease

 

Page 4 of 21

 

--------------------------------------------------------------------------------

 

 

(b)

Tenant Responsibilities.  During the Lease Term and at its cost and expense,
Tenant shall repair, replace, and maintain the Premises and every part thereof
in good and tenantable condition, subject to reasonable wear and tear, including
Tenant Improvements which shall include Tenant equipment in the Premises, and
all of Tenant’s signs; provided, however, that (i) the foregoing excludes the
structural aspects of exterior walls, roof, structural portions of the Premises
and structural floor, and (ii) Tesla shall conduct maintenance and repairs as
contemplated in Section 1.4(a) above.  Tenant shall complete all maintenance and
repair for which it is responsible in a professional and workmanlike manner,
with reasonable quality materials and in compliance with applicable Laws and
insurance requirements.  Tenant shall deposit all trash in a covered trash
container.  Tenant waives the benefits of any current or future Law giving
Tenant any rights or remedies as a result of the physical condition of the
Premises and any and all rights to make repairs at Tesla’s expense or to
terminate this Lease, except as expressly provided herein. Tenant Improvements
must be designed and stamped by a licensed Nevada engineer or architect to the
extent required by any governmental agency having jurisdiction and submitted to
Tesla for review and approval prior to commencement of construction. Tenant
Improvements must also comply in full with all applicable Laws.

1.5Signs.  Tenant may, at its cost, place its standard signs within the
Premises, subject to applicable Laws and Tesla Policies.  At the end of the
Lease Term, Tenant will remove its signs and spot repair, paint, and/or replace
the Factory walls or surfaces to which its signs are attached.  Tenant shall not
place any other signs on or in the Factory (other than the Premises) or any
other portion of the Land without Tesla’s express, prior written consent.

1.6Quiet Enjoyment.  For so long as Tenant is not in default under this Lease
beyond any applicable cure period, Tenant will have, subject to the terms of
this Lease, peaceful and quiet enjoyment of the Premises.  

1.7Tenant Personnel.  Section 11.2 (Seller Personnel) of the General Terms is
hereby incorporated by reference into, and forms an integral part of, this
Lease, provided that such provision shall be deemed amended and modified mutatis
mutandi solely for purposes of applicability to this Lease and such provision
shall be deemed to include, for purposes of this Lease, any and all visitors,
employees, directors, officers, agents, servants, contractors, subcontractors
and/or subtenants of Tenant or any Tenant Affiliate (collectively “Tenant
Personnel”) when they are at the Factory, and assignees, and/or successors of
Tenant; provided, however, that: (a) Tenant shall not be obligated to comply
with Section 11.2(a)(i) (legal right to work) for visitors who do not perform
any work when they visit at the Factory; and (b) Tenant shall not be obligated
to comply with Section 11.2(b) (background checks) of the General Terms for
visitors who do not perform any work when they visit at the Factory or for any
employees, directors, or officers of a Tenant Affiliate.  Tenant shall require
all Tenant Personnel who enter the Factory to agree in writing to maintain
confidentiality of Tesla’s Confidential Information under terms no less
protective than the terms of the NDA.

1.8Insurance.  

 

(a)

General.  The Parties each agree that insurance policies obtained pursuant to
this Section shall: (i) be held with one or more insurance companies rated A or
better and having a financial size category of VII or larger (both as determined
by A.M. Best & Company), and licensed to do business in Storey County, Nevada;
(ii) be primary and not contributory with any liability coverage held by the
other Party or any Affiliate of the other Party; (iii) provide for severability
of interests; and (iv) to the extent possible, provide for a waiver of
subrogation.  Each Party shall provide the other with certificates of insurance
and copies of insurance policies upon request by the other Party. Each Party
will use Commercially Reasonable Efforts to give the other Party at least [***]
days’ prior written notice of any restrictive change, non-renewal or
cancellation of any policy obtained pursuant to this Section.  Each Party will
be responsible for all deductibles and retentions with regard to their
respective insurance policies.

 

(b)

Landlord Insurance.  During the Lease Term, Landlord shall obtain and maintain
at its cost the following types and amounts of insurance coverage.  Landlord may
insure the Premises through a blanket policy and, if Landlord does so, Landlord
will allocate a reasonable portion of the premium to the Premises based on the
insurer’s cost calculations.  Further, subject to applicable Laws, Landlord may
self-insure any of the foregoing insurance requirements.

 

(i)

[***]for Property Insurance insuring the Factory and improvements to the Factory
(including the Premises, but excluding Tenant’s Property and Tenant
Improvements) at full replacement cost;

 

(ii)

Commercial General Liability in an amount of $2.5 million per occurrence
covering the Common Areas of the Factory (but expressly excluding the Premises);
and

 

(iii)

Worker’s Compensation & Employers’ Liability in an amount equal to the greater
of $1 million per person and accident or the amount(s) required by applicable
Laws of the State of Nevada.

 

Factory Lease

 

Page 5 of 21

 

--------------------------------------------------------------------------------

 

 

(c)

Tenant Insurance.  During the Lease Term, Tenant (i) shall obtain and maintain
at its cost the types and amounts of insurance that are required by applicable
Law or reasonably required by Landlord’s insurance provider(s), and (ii) may
obtain and maintain, in its sole discretion and at its sole cost and expense,
the following types and amounts of insurance coverage.  

 

(i)

“special form” Property Insurance covering Tenant’s Property and Tenant
Improvements, at full replacement cost;

 

(ii)

Commercial General Liability in an amount of [***] covering the Premises, [***];

 

(iii)

Worker’s Compensation & Employers’ Liability with respect to Tenant Personnel in
an amount equal to [***] or the amount(s) [***]; and

 

(iv)

Automobile Liability covering hired, owned and non-owned vehicles using standard
ISO Business Auto policy or similar form, in an amount of [***].

2.Tesla Responsibilities

2.1Section 2.4 (Tesla Responsibilities) of the General Terms is incorporated by
reference into, and forms an integral part of, this Lease, provided that such
provision shall be deemed amended and modified mutatis mutandi solely for
purposes of applicability to this Lease.  

2.2As a Tesla Responsibility, Tesla shall: (a) maintain the Land; (b) construct
the Factory; and (c) procure items for the Premises and/or the Purpose as may be
agreed in writing by the Parties.

3.

[***]

3.1

[***]  

 

(a)

[***]

 

(b)

[***]

 

(c)

[***]

3.2

[***]

 

(a)

[***]  

 

(b)

[***]

 

(c)

[***]

3.3

[***]

3.4

[***]

 

(a)

[***]

 

(b)

[***]

 

(c)

[***]

 

(d)

[***]  

4.Representations and Warranties.  

4.1General.  Each Party represents and warrants that it (and its Affiliates to
the extent applicable): (a) will perform all of its obligations under this Lease
in a professional and workmanlike manner, consistent with industry standards and
in accordance with all of the terms of this Lease; and (b) has the right and
ability to enter into, perform the obligations under and agree to the covenants
contained in this Lease.  Tenant further represents that: (c) each obligation of
any Tenant entity under this Lease is binding on all Tenant entities which are
Parties to this Lease as if each such Tenant entity had agreed to the
obligation.  Tesla further represents that: (d) each obligation of any Tesla
entity under this Lease is binding on all Tesla entities which are Parties to
this Lease as if each such Tesla entity had agreed to the obligation.  

 

Factory Lease

 

Page 6 of 21

 

--------------------------------------------------------------------------------

 

4.2Compliance with Laws and Tesla Policies.  

 

(a)

Tenant will, at its cost and expense, obtain all necessary regulatory approvals,
licenses, and permits (collectively, “Permits”) applicable to its business and
comply with all Laws and Factory Requirements applicable to its business or the
performance of its obligations under this Lease, the General Terms, and/or the
Contract Documents, as such Laws and/or Factory Requirements may be revised from
time to time; provided, however, that the Parties shall consult in good faith
and reasonably cooperate to obtain the Permits required for Tenant’s business
operations at the Premises.  The foregoing includes all Laws pertaining to any
of the following: (i) occupational safety and health; (ii) protection of persons
and property from death, injury or damage; (iii) the environment, including all
applicable Environmental Requirements; (iv) the use, handling, storage, labeling
and disposal of toxic or Hazardous Materials; (v) labor and employment,
including equal employment opportunity; (vi) tax; (vii) workmen’s compensation
and unemployment insurance, (viii) money laundering, anti-terrorism, trade
embargos, and economic sanctions; (ix) anti-bribery and anti-corruption; and
(x) to the extent relevant to Tenant’s obligations, Laws with respect to data
privacy, data protection, and consumer privacy.  Tenant will, if reasonably
requested by Tesla, submit to Tesla evidence of such compliance.  Each Party
will also provide the other Party with all information reasonably required in
order for the other Party to comply with Laws applicable to it.  

 

(b)

Tesla will, at its cost and expense, comply with all Laws applicable to the
performance of its obligations under this Lease, as such Laws may be revised
from time to time, in any of the following areas: (i) occupational safety and
health; (ii) protection of persons and property from death, injury or damage;
(iii) the environment, including all applicable Environmental Requirements; and
(iv) the use, handling, storage, labeling and disposal of toxic or Hazardous
Materials.

 

(c)

To the extent not prohibited by Law, each Party will promptly notify the other
Party in writing of any investigation or inquiry by a governmental authority
into whether such Party (or any of its Personnel) is charged with failing to
comply with any Laws that may or will impact its performance under this Lease.

 

(d)

Tenant will comply with any Tesla policies, standards, rules, and procedures
(collectively, “Tesla Policies”) applicable to performance of Tenant’s
obligations under this Lease and/or to the Factory which are disclosed to Tenant
in writing and approved by Tenant, as such Tesla Policies may be revised from
time to time subject to Tenant’s approval, and Tenant shall not unreasonably
withhold, condition, or delay its approval for any such Tesla Policy or any
changes thereto.  Without limiting the foregoing, Tenant shall also cause Tenant
Personnel to sign Tesla’s Visitor Safety and Non-Disclosure Agreement when
entering the Factory.

4.3Debarment.  Section 6.4 (Debarment) of the General Terms is incorporated by
reference into, and forms an integral part of, this Lease, provided that such
provision shall be deemed amended and modified mutatis mutandi solely for
purposes of applicability to this Lease.

4.4Disclaimer.  The warranties set forth herein are exclusive and are in lieu of
all other warranties with respect to this Lease, The Premises, the Factory,
and/or the Land, whether arising from a course of dealing, course of performance
or trade usage, or whether oral, written, express, implied or statutory, all of
which are hereby waived by Tesla and Tenant.  

5.Indemnification.  

5.1Indemnification by Tenant.  Notwithstanding Section 12.1(d) of the General
Terms, to the extent permitted by Law but subject to Section 5.3 (Procedure;
Limitations), Tenant agrees to indemnify, defend and hold harmless Tesla, its
Affiliates, and their respective directors, officers, employers and agents
(collectively, “Tesla Indemnitees”) from and against any and all costs, fees,
penalties, expenses, third-party damages, reasonable attorneys' fees and all
other liabilities to any third party whatsoever (“Losses”), arising out of any
Claim against any Tesla Indemnitee which arises from or relates to any actual or
alleged: (a) personal injury (including death) or property damage to the extent
caused by the negligence or willful misconduct of Tenant, any Tenant Personnel,
or any of Tenant’s visitors, licensees, employees, directors, officers, agents,
servants, contractors and/or subcontractors in connection with this Lease; (b)
breach of a Tenant obligation under this Lease with respect to, or violation of,
one or more Environmental Requirements for which Tenant is responsible under
this Lease; (c) challenge (for example, through a lien or similar impairment) to
Tesla's right, title and interest in the Premises, Factory, Land, Goods, or
Tesla Property, or right to possession of any of the foregoing, in each case
brought by any third party supplier to Tenant or any Tenant Personnel, including
toolmakers, subcontractors, and lending institutions; or (d) Claims as
contemplated in Section 13.4 (Brokers).  

 

Factory Lease

 

Page 7 of 21

 

--------------------------------------------------------------------------------

 

5.2Indemnification by Tesla.  Notwithstanding the provisions of Section 12.1(d)
of the General Terms, to the extent permitted by Law but subject to Section 5.3
(Procedure; Limitations), Tesla agrees to indemnify, defend and hold harmless
Tenant, its Affiliates, and their respective directors, officers, employers and
agents (collectively, “Tenant Indemnitees”) from and against any and all Losses
arising out of any Claim against any Tenant Indemnitee which arises from or
relates to any actual or alleged: (a) personal injury (including death) or
property damage to the extent caused by the negligence or willful misconduct of
Tesla or any of Tesla’s visitors, licensees, employees, directors, officers,
agents, servants, contractors and/or subcontractors in connection with this
Lease; (b) breach of a Tesla obligation under this Lease with respect to, or
violation of, one or more Environmental Requirements for which Tesla is
responsible under this Lease; (c) challenge to Tenant’s sole right, title and
interest in materials, work-in-process, Goods or Tenant’s Property, or right to
possession of any of the foregoing, in each case brought by any third party
supplier to Tesla or agent to Tesla, including toolmakers, subcontractors, and
lending institutions; or (d) Claims as contemplated in Section 13.4 (Brokers).

5.3Procedure; Limitations.  Sections 7.3 (Procedure) and 7.4 (Limitations) of
the General Terms are incorporated by reference into, and form an integral part
of, this Lease, provided that such provisions shall be deemed amended and
modified mutatis mutandi solely for purposes of applicability to this Lease.

6.Casualty.  If all or substantially all of the Factory or the Premises are
damaged, or a part of the Factory is damaged so that the operation of Tenant at
the Premises is adversely affected by a fire or other casualty (a “Casualty
Event”), Tesla will notify Tenant promptly in writing of the occurrence of the
Casualty Event, and will use Commercially Reasonable Efforts to give the notice
within [***] days, which notice shall include an estimate as to the amount of
time to restore the Premises (such notice is the “Casualty Notice”).  In case of
the occurrence of a Casualty Event, the Parties shall discuss in good faith
regarding the restoration of the Factory or the Premises, and Tesla shall use
Commercially Reasonable Efforts to restore them as soon as practicable but in
any event within [***]; provided, however, that, if Tesla reasonably determines
after such good-faith discussion with Tenant that it cannot restore the Premises
or such damaged portion of the Factory within a period of [***], then the
Casualty Event will be deemed to be a Force Majeure Event and either Party may
terminate this Lease upon written notice, provided that such Party was not
grossly negligent in causing or failing to prevent the Casualty Event.  If
neither Party exercises the foregoing termination right, or less than all or
substantial all of the Premises are damaged by a Casualty Event, then Tesla
will, as a Tesla Responsibility, use Commercially Reasonable Efforts to restore
the Premises and/or such damaged portion of the Factory in a commercially
reasonable period of time if and to the extent that Tesla deems it is
commercially reasonable and feasible to do so.  [***] while Tesla restores the
Premises and/or such damaged portion of the Factory adversely affecting Tenant’s
operation (and for any additional period reasonably required for Tenant’s
restoration of any improvements or equipment installed by Tenant and time
reasonably required for Tenant to be fully operational at the Premises) in the
proportion which the area of the Premises, if any, affected by the casualty or
related restoration work bears to the total area of the Premises.  

7.Condemnation.  Tesla will promptly notify Tenant of any threatened Taking
known to Tesla and will allow Tenant to participate in any negotiations with
public authorities. If all or substantially all of the Premises is taken for any
public or quasi-public use under governmental law, ordinance, or regulation, or
by right of eminent domain, or by private purchase in lieu of any condemnation
(collectively, a “Taking” or “Taken”), or if any part of the Premises, the
Factory, or the Land is Taken and the partial Taking would prevent or materially
interfere with Tenant’s access to or use of the Premises, then Tenant may, at
its option, terminate this Lease by giving written notice to Tesla.  Such
termination will be effective as of the effective date of the Taking and will be
deemed to be a termination due to a Force Majeure Event by either Party under
the General Terms and this Lease. If part of the Premises is Taken and Tenant
does not terminate the Lease, (a) Tesla will, as a Tesla Responsibility, restore
the Premises within a commercially reasonable period of time, and (b) [***].  If
any Taking occurs, then Tesla will be entitled to the entire award for the
Premises but Tesla shall have no right to any award for the value of Tenant’s
Property, Tenant Improvements, and/or Tenant’s moving costs.  Tenant may
separately pursue a claim against the condemning authority in connection with a
Taking for the value of Tenant’s property, moving costs, loss of business, and
other claims it may have.

 

Factory Lease

 

Page 8 of 21

 

--------------------------------------------------------------------------------

 

8.Subordination, Estoppel Certificates and Liens.  

8.1Mortgages.  At Tesla’s written request, Tenant will subordinate this Lease
and Tenant’s interest and rights under this Lease to any existing or future deed
of trust, security deed, mortgage, security assignments and any other similar
encumbrances (each, a “Mortgage”), provided that the holder of the Mortgage has
executed, acknowledged and delivered to Tenant a commercially reasonable
Subordination, Attornment and Non-Disturbance Agreement that provides
that:  (a) Tenant’s possession of the Premises and other rights under the Lease
will not be disturbed in any proceeding to foreclose the Mortgage or in any
other action instituted in connection with such Mortgage, (b) Tenant will not be
named as a defendant in any foreclosure action or proceeding which may be
instituted by the holder of such Mortgage, and (c) if the holder of the Mortgage
or any other person acquires title to the Premises through foreclosure or
otherwise, the Lease will continue in full force and effect as a direct lease
between Tenant and the new owner, and the new owner will assume and perform
Tesla’s obligations under this Lease.  The holder of any Mortgage may, at any
time, subordinate its Mortgage to this Lease, without Tenant’s consent, by
giving written notice to Tenant.  

8.2Estoppel Certificates. Tenant shall, within [***] days of Tesla’s request,
execute and deliver to Tesla estoppel certificates(s) to: (a) certify that this
Lease is unmodified and in full force and effect or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect and the date to which [***], if any; (b) acknowledge
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Tesla hereunder, or stating the nature of defaults if such exist; and
(c) evidence the status of this Lease.  If Tenant fails to timely respond to a
request for an estoppel certificate, Tesla may deliver an additional request
accompanied by a second copy of the same estoppel certificate.  If Tenant does
not respond within [***] Business Days after such second request, Tenant will be
deemed to have agreed to all matters set forth in good faith in the estoppel
certificate, except to the extent that Tesla has actual knowledge to the
contrary.

8.3Mechanic’s Liens.  Tenant will not allow any person working on behalf of
either Tenant or any Tenant Personnel to place any lien or similar impairment on
the Land, Factory, or Premises.  

9.Environmental Requirements.  

9.1Responsibilities Matrix.  Unless expressly provided otherwise in the
Responsibilities Matrix, Tenant shall install, operate, and maintain the Tenant
Utilities in full compliance with all applicable Environmental Requirements and
Tesla shall have such responsibility with respect to the Factory Utilities.

9.2Tesla Obligations.  Tesla shall, as a Tesla Responsibility and during the
Lease Term: (a) cause the Land and Factory to comply with all Environmental
Requirements, except (i) to the extent of Tenant’s obligations under Section
9.3, or (ii) to the extent that non-compliance with an Environmental Requirement
is or was caused by Tenant, any Tenant Personnel, or any of Tenant’s visitors,
licensees, employees, directors, officers, agents, servants, contractors and/or
subcontractors; (b) be responsible for (i) coordination and arrangements with
Tenant and all other entities located at the Land and permitted by Tesla, if
any, for compliance with all Environmental Requirements with respect to the
entire site, and (ii) any and all filings and permits with respect to the entire
site as required under any Environmental Requirements, and Tesla will discuss in
good faith such filings as related to Tenant’s operations in the Premises.

9.3Tenant Obligations.  

 

(a)

Tenant shall not transport, store, use, generate, manufacture, or release any
Hazardous Materials in or about the Premises, Land, or Factory, nor shall Tenant
permit any Tenant Personnel to do any of the foregoing, except if and to the
extent such activity is: (i) related to the Purpose; (ii) in compliance with all
Environmental Requirements (including Section 9.5 of this Lease as applicable);
and (iii) notified in advance in writing by Tenant (except in the case of
ordinary office and cleaning supplies containing [***] in normal and customary
amounts).  Further, except as expressly provided otherwise in this Lease or the
Responsibilities Matrix, Tenant shall cause the Premises (as distinct from the
Factory and Land) to comply with all Environmental Requirements during the Lease
Term, including as applicable by conducting remediation, cleanup and repairs as
required by applicable Law and/or any Environmental Requirements; provided,
however, that Tesla shall conduct such remediation, cleanup and repairs at its
expense if and to the extent that the non-compliance with one or more
Environmental Requirements was caused by Tesla or any of Tesla’s visitors,
licensees, employees, directors, officers, agents, servants, contractors and/or
subcontractors. Further, Tenant shall conduct remediation, cleanup and repairs
with respect to the Land and Factory if and to the extent that the
non-compliance with one or more Environmental Requirements was caused by Tenant,
any Tenant Personnel, or any of Tenant’s visitors, licensees, employees,
directors, officers, agents, servants, contractors and/or subcontractors.

 

Factory Lease

 

Page 9 of 21

 

--------------------------------------------------------------------------------

 

 

(b)

Tenant shall provide all information that is reasonably requested by Tesla in
connection with, and required for, Tesla’s performance of its obligations under
Section 9.2 above, and access to the Premises and Tenant’s records as required
to confirm and evaluate the accuracy and thoroughness of such
information.  Tenant shall not contest any findings or remediation (proposed or
required) identified in a filing by Tesla in connection with any Environmental
Requirements applicable to the site.  Tesla will use Commercially Reasonable
Efforts to discuss in good-faith with Tenant any such findings or remediation,
but only to the extent that (i) the finding(s) and/or remediation pertain to the
Premises, and (ii) such discussion will not, in Tesla’s sole but reasonable
determination, result in a breach of confidentiality or waiver of applicable
privilege.

9.4Pre-Existing Issues.  Notwithstanding anything to the contrary herein or in
the General Terms, Tenant shall not be liable for any non-compliance with any
Environmental Requirements or any other environmental issue which existed in the
Land, Factory and/or Premises before the Commencement Date and was not caused by
Tenant.

9.5

[***]

 

(a)

[***]

 

(b)

[***]

 

(i)

[***]

 

(ii)

[***]

 

(c)

[***]

 

(d)

[***]

 

(f)

[***]

 

(g)

[***]

10.Liability.  

10.1Limitations of Liability and Exclusions.  Section 12.1 (Limitations of
Liability and Exclusions) of the General Terms is incorporated by reference
into, and forms an integral part of, this Lease, provided that such provision
shall be deemed amended and modified mutatis mutandi solely for purposes of
applicability to this Lease.  The foregoing provision governs each Party’s
liability pursuant to this Lease; provided, however, that the following shall
also be deemed to be direct damages for purposes of this Lease:

 

(a)

actual and reasonable damages and liability incurred by a Party with respect to
environmental conditions or issues (including actual and reasonable costs of
remediation, if applicable), either (a) to the extent caused by the other Party
and/or (b) to the extent such conditions or issues are the legal responsibility
of the other Party; the foregoing includes, without limitation, any and all
losses, fines, penalties, liabilities, damages (including punitive damages),
remedial costs and expenses (including investigation, remediation, removal,
repair, corrective action, and/or cleanup expenses), and costs (including actual
and reasonable attorneys’ fees, consultant fees and/or expert witness fees)
suffered or incurred by a Party arising from any of the following to the extent
caused by acts or omissions of the other Party or any employee or agent thereof:
(i) the presence of any Hazardous Materials in, under, on or from the Premises,
Factory, and/or Land (e.g. in connection with any spills or the transfer of
chemicals from a tanker to storage for use in production activities at the
Factory); or (ii) failure to comply with any applicable Environmental
Requirement;

 

(b)

if Tesla terminates for Tenant’s Lease Default, the [***];

 

(c)

if Tesla terminates for Tenant’s Lease Default, the actual and reasonable costs
and expenses to Tesla of soliciting new tenants during [***], including any
costs and expenses for re-fixturing, alterations and other costs in connection
with the Premises for any reasonable or necessary alterations to bring the
Premises back to the condition as of the Commencement Date subject to reasonable
wear and tear;

10.2Force Majeure.  Section 12.2 (Force Majeure) of the General Terms is
incorporated by reference into, and forms an integral part of, this Lease,
provided that such provision shall be deemed amended and modified mutatis
mutandi solely for purposes of applicability to this Lease.

 

Factory Lease

 

Page 10 of 21

 

--------------------------------------------------------------------------------

 

11.Term and Termination.  

11.1Term.  The term of this Lease (the “Lease Term” or “Amended Lease Term”)
will begin on the Amendment Effective Date and end on the effective date of
termination or expiration of the General Terms and each Contract entered into by
the Parties thereunder (the “Expiration Date”).

11.2Termination, Generally.  This Lease may only be terminated as provided in
this Section 11 (Term and Termination).  Termination by a Party will be without
prejudice to any other rights and remedies available to a Party.  Neither Party
will be obliged to pay any termination charges or demobilization fees to the
other Party in connection with any termination of this Lease, except as may be
expressly set forth in this Lease.

11.3Termination.  

 

(a)

Subject to Sections 2.1 (Tesla Responsibilities) above, the Party who is not in
Lease Default may terminate this Lease as follows: (i) if the other Party
breaches a material obligation under the Lease and fails to cure the breach
within [***] days after receipt of notice of such breach expressly stating the
non-breaching Party’s intent to terminate (“Notice of Termination”) or, if the
breach cannot reasonably be cured within such [***]-day period, [***] days after
receipt of Notice of Termination provided the Party in Lease Default commences
and diligently pursues a cure within the [***]-day period; (ii) if the other
Party becomes a debtor in a bankruptcy, insolvency, receivership, or similar
proceeding commenced by a third party that is not dismissed within a reasonable
time after commencement; or (iii) immediately upon Notice of Termination in the
event of an incurable material breach, including (A) a Party’s repudiation of
this Lease, (B) in case of Section 4.3 (Debarment), or (C) if the other Party
makes an assignment for the benefit of creditors in violation of this Lease or
voluntarily institutes proceedings in bankruptcy or insolvency.  Each of the
foregoing types of breach shall be deemed to be a “Lease Default.”  The Party
that issues the Notice of Termination may approve a longer cure period with
respect to any Lease Default in its sole discretion.  For purposes of this
subsection, each of the following will be deemed to be a material breach of this
Lease: (x) Tenant’s abandonment of the Premises; (y) [***]; and (z) either
Party’s assignment, encumbrance or subletting in violation of the provisions
hereof.

 

(b)

The Parties may also terminate this Lease: (i) as provided in Section 10.2
(Force Majeure); (ii) as provided in Section 6 (Casualty); (iii) as provided in
Section 7 (Condemnation); or (iv) for convenience (i.e. without cause) upon
prior written notice to the other Party if such other Party experiences a Change
of Control Event, but only if both: (A) the Change of Control Event will, or is
reasonably likely to, materially and adversely affect the terminating Party’s
interests pertinent to the General Terms and the Contract(s), and (B) the
terminating Party terminates within [***] after such Change of Control Event.  

 

(c)

Tenant may terminate this Lease pursuant to Section 11.1 of the General Terms.

 

(d)

Subject to Section 11.3 (Extension of Lease) of the General Terms, this Lease
shall also automatically terminate without any further action by the Parties
upon expiration or termination of the General Terms and all Contracts by and
between the Parties under the General Terms.  

11.4Obligations Upon Termination or Expiration.  

 

(a)

Immediately upon the date of expiration or termination of the Lease and in
addition to any actions or payments expressly required hereunder but subject to
Section 11.3 (Extension of Lease) of the General Terms, Tenant shall vacate and
deliver to Tesla possession of the Premises (i) free and clear of all liens,
charges, or encumbrances thereon resulting from any act or omission on Tenant’s
part, (ii) free and clear of all violations of applicable Laws excluding any
violation for which Tenant is not responsible, including any violation of the
Environmental Requirements which existed prior to the Commencement Date,
(iii) broom clean, in good condition, normal wear and tear excepted, free of all
toxic or Hazardous Materials and waste materials of any nature brought onto the
Premises or caused by Tenant or for which Tenant is otherwise responsible, but
excluding any of them for which Tenant is not responsible, and (iv) having
removed all Tenant Improvements so that the Premises are in substantially the
same condition as they are in at Commencement Date and/or Production Date or
when installed, if later, normal wear and tear excepted.  

 

(b)

Prior to such delivery but subject to Section 11.3 (Extension of Lease) of the
General Terms, Tenant shall remove all Tenant’s Property and Tenant Improvements
that Tenant has the right to remove or is obligated to remove under this Lease
and shall repair all damage caused by and perform all restoration made necessary
by the removal of any Tenant Improvements or Tenant’s Property normal wear and
tear excepted.  If and to the extent that Tenant does not comply with the
foregoing when it surrenders the Premises, (i) Tesla may elect to retain or
dispose of Tenant Improvements and dispose of Tenant’s Property in any manner,
and (ii) Tenant shall reimburse Tesla upon demand for Tesla’s costs for storing,
removing, and disposing of any Tenant Improvements or Tenant’s Property.

 

Factory Lease

 

Page 11 of 21

 

--------------------------------------------------------------------------------

 

11.5

Holding Over.  

 

(a)

If Tenant remains in possession of the Premises after the effective date of
termination or after expiration of the Lease Term (and provided that the
Preparation Period has expired), unless otherwise provided in Section 11.3
(Extension of Lease) of the General Terms (the “Holding Over”), such possession
by Tenant shall be deemed to be a month-to-month tenancy which is subject to
termination by either Party by providing [***] days’ prior written notice to the
other Party.  All provisions of this Lease, except those pertaining to Lease
Term and option to extend, shall apply to such month-to-month tenancy, unless
otherwise provided in Section 11.3 (Extension of Lease) of the General Terms;
provided that [***] in case of expiration or termination of this Lease or the
General Terms for any reason other than as set forth in subparagraph (i)
above.  

 

(b)

If the Holding Over continues more than [***] days, then Tenant will be liable
to Tesla for the rental revenue lost by Tesla as a result of the holdover (other
than as a result of a termination of any executed lease for any portion of the
Premises) and for any amounts Tesla is required to pay to any new tenant
(whether in the form of rent abatement, monetary damages, or otherwise) as a
result of the holdover.  If Tenant wishes to extend its occupation of the
Premises after the effective date of expiration or termination of this Lease,
Tenant may request an extension in writing and Tesla will discuss such extension
with Tenant in good faith but Tesla shall have no obligation to grant an
extension.

 

(c)

If the Holding Over continues more than [***] days, then upon [***] day prior
written notice to Tenant: (A) Tesla shall have an unconditional right of entry
to the Premises and may use such reasonable force as it may deem necessary for
the purpose of gaining admittance to and retaking possession of the Premises
without any liability in trespass; (B) Tesla may expel and remove Tenant, those
claiming under Tenant, and their effects, as allowed by Law, without any
liability in trespass; (C) if Tesla removes any Tenant’s Property from the
Premises, Tesla may either store such property in a public warehouse or at a
place selected by Tesla in the State of Nevada at Tenant’s expense or scrap or
recycle such property in its sole discretion and use the resulting funds (if
any) towards any indebtedness of Tenant to Tesla, in each case without any
liability to Tenant other than to provide any remaining balance of proceeds from
scrap or recycling to Tenant; (D) Tesla may remove any and all Tenant
Improvements in the Premises at Tenant’s expense; and (E) Tenant hereby releases
Tesla from all actions, proceedings, claims, and demands whatsoever for and in
respect of Tesla’s exercise of any of the foregoing rights except in case that
such action, proceeding, claim and/or demand are raised based on Tesla’s
intentional torts, willful misconduct or gross negligence.

12.Dispute Resolution.  

12.1Governing Law.  This Lease will be interpreted and construed in accordance
with the following substantive Laws and the Laws of the United States generally
applicable therein, without regard to any provisions of choice of law rules that
would result in a different outcome: (a) the Laws of California with respect to
contract matters; and (b) the Laws of Nevada with respect to leasehold
matters.  The UN Convention on Contracts for the International Sale of Goods
will not apply to this Lease.  

12.2Dispute Resolution.  In the event any disputes, differences or controversies
arise between the Parties, out of or in relation to or in connection with the
provisions of this Lease, the Parties shall thoroughly explore all possibilities
for an amicable settlement.  Section 15.3 (Arbitration) of the General Terms is
incorporated by reference into, and forms an integral part of, this Lease,
provided that such provision shall be deemed amended and modified mutatis
mutandi solely for purposes of applicability to this Lease.  Each Party agrees
to continue performing its obligations under this Lease while a dispute is being
resolved unless and until such obligations are terminated by the termination or
expiration thereof.

13.Miscellaneous.

13.1Assignment and Subcontracting.  

 

(a)

Without prior written consent of the other Party, neither Party may assign this
Lease and Tenant may not sublet its rights hereunder, and any attempt to do so
shall be void; provided, however, that: (i) each Party may, by a written notice
but without requiring the other Party’s consent or meeting any other condition,
add an Affiliate which operates in the Factory as a co-party to this Lease; and
(ii) Tesla may, with Tenant’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, assign any or all of its rights,
benefits or remedies to an Affiliate which assumes all of Tesla’s obligations
hereunder.

 

Factory Lease

 

Page 12 of 21

 

--------------------------------------------------------------------------------

 

 

(b)

Tenant may not subcontract any of its obligations under this Lease without
Tesla’s prior written consent (such consent will not be unreasonably withheld,
conditioned, or delayed by Tesla), and any attempt to do so shall be void.  If
Tenant subcontracts any of its obligations under this Lease to a third party,
Tenant will: (i) be solely responsible for payments to the subcontractor;
(ii) include in its purchase order or any other contract with the subcontractor
a waiver of subcontractor liens on the Premises and Factory to the maximum
extent permitted by applicable Law; (iii) before permitting any subcontractor to
use Tesla Property and/or access the Factory, obtain Tesla’s prior written
consent, which shall not be unreasonably withheld, conditioned, or delayed by
Tesla; and (iv) replace any subcontractor used by Tenant in connection with this
Lease as reasonably requested by Tesla within a reasonable time after receipt of
notice from Tesla and following a good faith discussion.  Tesla has no
obligation with respect to any subcontractor of Tenant. Any subcontracting,
assignment or delegation by Tenant does not relieve Tenant of any responsibility
under this Lease, and Tenant remains responsible to the same extent as if the
subcontracted, assigned or delegated responsibilities were retained by
Tenant.  [***] shall not be deemed to be a waiver by Tesla of any provision
hereof.  Consent to one assignment or subletting shall not be deemed consent to
any subsequent assignment or subletting.  In the event of default by any
assignee, subtenant or any other successor of Tenant under this Lease, in the
performance of any of the terms hereof, Tesla may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee,
subtenant or successor.  If and to the extent that Tesla unreasonably withholds,
conditions or delays its consent to any proposed subcontractor, Tesla will be
deemed to have failed to perform a Tesla Responsibility and Section 2.4(b) of
the General Terms will apply.  

 

(c)

In the event of a Change of Control Event affecting a Party, the person or
entity which acquires Control of the Party shall be subject to the terms and
conditions of, and shall assume all of the acquired Party’s obligations under,
this Lease.  

 

(d)

If Tesla sells, transfers, assigns or otherwise disposes of any portion of the
Land and Factory covered by this Lease and/or the Factory Utilities to a Tesla
Affiliate or a third party, any such sale, transfer, assignment or disposal
shall be subject to any and all of Tenant’s rights under this Lease.  Tesla
shall first notify in writing to and discuss with Tenant in good faith if Tesla
intends to sell, transfer, assign or otherwise dispose of any portion of the
Land and Factory covered by this Lease and/or the Factory Utilities to any third
party.

 

(e)

This Lease shall be binding upon the respective successors and permitted assigns
of the Parties.

13.2Audit and Inspection.  

 

(a)

Tenant will permit Tesla and its agents and representatives to enter the
Premises if reasonably required and with reasonable prior notice and in
compliance with Tenant’s reasonable security and occupational safety procedures
for any of the following:

 

(i)

an emergency at any time;

 

(ii)

a law enforcement or government inspection at any time;

 

(iii)

employee health & safety (EHS);

 

(iv)

security;

 

(v)

audit (e.g., PPAP);

 

(vi)

evaluation of compliance with Environmental Requirements and/or for purposes of
any Tesla filings or obligations under one or more Environmental Requirements;

 

(vii)

as separately approved in writing by Tenant following a good faith discussion
with Tesla; and/or

 

(viii)

maintenance or repair of Tesla Property used by or for Tenant in the Premises.  

 

Factory Lease

 

Page 13 of 21

 

--------------------------------------------------------------------------------

 

 

(b)

Tesla and its authorized representatives shall have the right, from time to time
with reasonable prior written notice and subject to the NDA and compliance with
Tenant’s reasonable security and occupational safety procedures, to access the
Premises as approved by Tenant (such approval will not be unreasonably withheld,
conditioned, or delayed by Tenant) for any of the following purposes:  (i) to
determine whether the Premises are in good condition and whether Tenant is
complying with its obligations under this Lease; (ii) to do any necessary or
appropriate maintenance and to make any restoration to the Premises or the
Factory and other improvements in which the Premises are located that Tesla has
under the Lease the right or obligation to perform; (iii) to serve, post, or
keep posted any notices required or allowed under the provisions of this Lease;
and/or (iv) to shore the foundations, footings, and walls of the Factory and to
erect scaffolding and protective barricades around and about the Factory or
Premises (but without preventing entry to the Premises), and to do any other act
or thing necessary for the safety or preservation of the Premises or the
building and the other improvements in which the Premises are located if any
excavation or other construction is undertaken or is about to be undertaken on
any adjacent property or nearby street.  

 

(c)

Tenant will maintain records as required to demonstrate its compliance with the
terms of this Lease.  Tesla and its representatives may audit Tenant’s records
for the three-year period prior to the audit date using reasonable efforts not
to interrupt Tenant’s operations in the Premises, to the extent needed to verify
compliance with this Lease, and Tenant will make such records available to Tesla
and its auditors for examination and copying upon their reasonable request;
provided that Tenant is not obliged to make available any technical or
engineering records, data and/or information which is confidential or
proprietary to Tenant and which is owned or controlled by Tenant without the
prior written agreement between the Parties.  Each Party shall bear its own
expenses in connection with any such audit.  Tesla shall not be liable in any
manner for any inconvenience, disturbance, loss of business, nuisance, or other
damage arising out of Tesla’s entry on the Premises, nor shall any such entry
constitute a constructive eviction or in any way affect Tenant’s obligations
under this Lease or [***].  

13.3Authority.  Each Party represents to the other that it has the full right
and authority to bind itself without the consent or approval of any other person
or entity and that it has full power, capacity, authority and legal right to
execute and deliver this Lease and to perform all of its obligations hereunder.

13.4Brokers. Each Party represents and warrants that it has dealt with no
broker, agent or other person in connection with this Lease, and agrees to
indemnify and hold the other Party harmless from and against any claims by any
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with such Party with regard to this
Lease.

13.5Confidentiality.  The then-current Non-Disclosure Agreement executed by the
Parties (“NDA”) sets forth the Parties’ respective confidentiality obligations
hereunder.  The NDA is hereby incorporated by reference in this Lease, and the
terms and conditions of the NDA will continue in force during the Lease Term and
thereafter during the Confidentiality Period (as defined in the NDA).

13.6Counterparts.  This Lease may be executed in counterparts, each of which
shall be an original and together which shall constitute one and the same
instrument.

13.7Covenant of Good Faith.  Each Party, in its respective dealings with the
other Party under or in connection with this Lease, shall act in good faith and
with fair dealing.

13.8Environmentally Friendly Practices.  In addition to complying with all
Environmental Requirements, to the maximum extent practicable, each Party will
use environmentally conscious materials and practices in connection with this
Lease.

13.9Entire Agreement.  This Lease (including its accompanying addenda and
exhibits, the recitals and Basic Information at the beginning hereof, and
together with applicable provisions in the General Terms, the Pricing Agreement,
and any documents incorporated or referenced in either of the foregoing)
constitutes the entire agreement between the Parties with respect to its subject
matter, and supersedes all prior oral or written representations or agreements
by the Parties with respect thereto.  No subsequent terms, conditions,
understandings, or agreements purporting to modify the terms of this Lease will
be binding unless in writing and signed by a Director-level or higher for Tesla
and an authorized employee of Tenant.  

 

Factory Lease

 

Page 14 of 21

 

--------------------------------------------------------------------------------

 

13.10Memorandum of Lease.  If requested by Tenant and during the Lease Term,
Tesla will execute a memorandum of lease with respect to this Lease.  Tenant
shall be responsible for recording such memorandum of lease at its expense if
Tenant elects to do so.

13.11No Third Party Beneficiaries.  This Lease is entered into solely between
Tesla and Tenant and, except for the Parties’ indemnification obligations
hereunder, will not be deemed to create any rights in any third parties or to
create any obligations of either Tesla or Tenant to any third parties.

13.12No Waiver.  The failure of either Party to enforce on a particular occasion
any right or remedy provided in this Lease or by law or in equity will not be
deemed a waiver of that right or remedy on a subsequent occasion or a waiver of
any other right or remedy.

13.13Notices.  Section 16.1 (Notices) of the General Terms is hereby
incorporated by reference into, and forms an integral part of, this Lease
provided that such provision shall be deemed amended and modified mutatis
mutandi solely for purposes of applicability to this Lease.  Copies of all
notices to Tenant shall also be sent to Panasonic Corporation of North America,
Two Riverfront Plaza, Newark, NJ 07102, Attn: General Counsel.

13.14Relationship of Parties.  The Parties are independent contractors under
this Lease and no other relationship is intended, including a partnership,
franchise, joint venture, agency, employer/employee, fiduciary, master/servant
relationship, tenancy-in-common, joint tenancy, financing, or other special
relationship, express or implied.  Neither Party shall act in a manner that
expresses or implies a relationship other than that of independent contractor,
nor bind the other Party.  Tesla and Tenant will treat this Lease (including its
accompanying addenda and exhibits) as a lease in their separate books and
records and in any reports to any third party.

13.15Rules of Interpretation.  Section 16.7 (Rules of Interpretation) of the
General Terms is hereby incorporated by reference into, and forms an integral
part of, this Lease provided that such provision shall be deemed amended and
modified mutatis mutandi solely for purposes of applicability to this Lease.

13.16Severability.  If for any reason a court of competent jurisdiction finds
any provision of this Lease to be unenforceable, that provision of this Lease
will be enforced to the maximum extent permissible so as to implement the intent
of the Parties, and the remainder of this Lease will continue in full force and
effect.

13.17Survival.  Any provision of this Lease that contemplates or governs
performance or observance subsequent to termination or expiration will survive
the expiration or termination hereof for any reason.  

13.18Time.  Time is of the essence as to the performance of each Party’s
obligations under this Lease.

13.19Defined Terms.    

 

(a)

“Business Day” means any day that is not a Saturday, Sunday, or federal
holiday.  

 

(b)

“CCR Rules” means all policies, procedures, rules and regulations applicable to
the Factory and/or the Land (collectively, the “CCR Rules”).

 

(c)

"Common Areas" shall mean all areas of the Factory intended or designated by
Tesla from time to time as for the common use or benefit of the tenants of the
Factory and their employees, agents, and other invitees, including all parking
areas, pedestrian walkways, driveways and access roads, entrances and exits, and
landscaped areas.

 

(d)

“Environmental Requirements” means all applicable present and future Laws
regulating or relating to human health, safety, or environmental conditions on,
under, or about the Premises, Factory, Land, or the environment, including but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA); the Resource Conservation and Recovery Act; and all
state and local counterparts.

 

(e)

“Factory Requirements” means, collectively, all CCR Rules and insurance
requirements applicable to the Factory and/or the Land.

 

(f)

“Factory Systems” means, collectively, HVAC systems, fire suppression systems,
lighting systems, electrical systems, plumbing systems, or other mechanical and
building systems.

 

Factory Lease

 

Page 15 of 21

 

--------------------------------------------------------------------------------

 

 

(g)

“Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic under any
Environmental Requirements.

 

(h)

“Law(s)” means any statute, regulation, ordinance, rule, order, decree or
governmental requirement enacted, promulgated or imposed by any governmental
authority at any level (e.g., municipal, county, province, state or
national).  For the avoidance of doubt, the term “Laws” includes any and all
applicable Anti-Bribery Laws and Anti-Money Laundering Laws.

 

(i)

[***]

 

(j)

“Party” refers to either Tesla or Tenant and “Parties” refers collectively to
Tesla and Tenant.  

 

(k)

“Tenant’s Property” has the same meaning as the term Seller’s Property, as
defined in Section 9.1 of the General Terms.

 

(l)

“Taxes” means, for purposes of this Lease, all real estate taxes, assessments
and governmental charges.  Taxes do not include any estate taxes or inheritance
taxes, transfer, gift or franchise taxes, or gross receipts taxes of Tesla, any
“roll back” or similar taxes attributable to periods before the Commencement
Date, or any federal, state or local income taxes, any tax in lieu of net income
tax, any penalties or interest other than those attributable to Tenant’s failure
to comply timely with its obligations under this Lease, nor any special
assessments incurred as a result of the initial construction or subsequent
enlargement of the Premises.

 

(m)

“Tesla Property” has the meaning set forth in Section 9.1 of the General Terms.

 

(n)

“Tesla Responsibility” (including its derivations) has the meaning set forth in
Section 2.4 (Tesla Responsibilities) of the General Terms.

 

(o)

“Tesla-Supplied Items” means, collectively, the raw materials, components,
supplies, and/or services to be provided by Tesla hereunder as a Tesla
Responsibility.

 

Exhibits

 

Appendix A-1:  Legal Description of Land

Appendix A-2:  Site Plan for Premises

Appendix B:  Factory Utilities, Tenant Utilities, and Certain Factory Systems
and Tenant Improvements

Appendix C:  Utility Rates

Appendix D:  [***]

 

 

 

Factory Lease

 

Page 16 of 21

 

--------------------------------------------------------------------------------

 

Appendix A-1:  Legal Description of Land

 

[***]

 

Factory Lease

 

Page 17 of 21

 

--------------------------------------------------------------------------------

 

Appendix A-2: Site Plan for Premises

 

[***]

 

Factory Lease

 

Page 18 of 21

 

--------------------------------------------------------------------------------

 

Appendix B:  Factory Utilities, Tenant Utilities, and Certain Factory Systems
and Tenant Improvements

 

[***]

 

Factory Lease

 

Page 19 of 21

 

--------------------------------------------------------------------------------

 

Appendix C:  Utility Rates

 

[***]




 

Factory Lease

 

Page 20 of 21

 

--------------------------------------------------------------------------------

 

Appendix D:  [***]

Per Section [***] of this Lease, Tenant is required to comply with all
Environmental Requirements relevant to the battery cell production materials
supplied to Tenant for use in production of battery cells at Gigafactory 1.

[***]

 

 

Factory Lease

 

Page 21 of 21

 